Citation Nr: 1513080	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-49 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter is on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This claim was previously denied by the Board in April 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in February 2015, vacated the Board's decision and remanded for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required before this issue may be adjudicated.  The Vetera is seeking entitlement to service connection for an acquired psychiatric disorder, which he has characterized both as PTSD due to his experiences in Vietnam, and as depression due at least in part to his service-connected prostate cancer and erectile dysfunction.  

During the period on appeal, the Veteran has undergone two VA examinations.  In the first, in September 2010, the VA examiner diagnosed depression, but not PTSD.  

While some social functioning impairment was observed to a minimal extent, it appeared due to his long-term history of alcoholism, rather than to his military service.  

At his second VA examination February 2012, this examiner also diagnosed depression rather than PTSD, and concluded that the Veteran's depression was not related to his service-connected disabilities.  

In providing this opinion, the examiner stated that the Veteran had a history of depression and anxiety for many years.  Although he also had a long history of alcoholism, he had been sober for five years, and his depression symptoms had improved during that time.  Given that the Veteran's psychiatric symptoms preceded his prostate cancer, the examiner reasoned, his depression could not be due to his service-connected disabilities.  

However, the Veteran's Court has indicated that neither of these opinions is adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, the rationale for the VA examiner's opinion in February 2012 is insufficient, as it appears to suggest that the Veteran's psychiatric symptoms resolved once he was no longer dependent upon alcohol.  Rather, the evidence indicates that some (albeit lessened) symptoms were still present, and the examiner did not address whether any of these residual symptoms were caused or aggravated by his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Minneapolis, Minnesota, since February 2012 as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  He submit them himself as soon as possible to expedite this case. 

2.  Schedule the Veteran for an examination with a VA psychiatrist in order to determine the nature and etiology of any acquired psychiatric disorder that may exist.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether any claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service or to a service-connected disability.  

In requesting this opinion, the Board is aware that the Veteran has experienced long-term alcoholism, and that his recent sobriety has improved his symptoms.  The examiner is specifically asked whether (a) there are psychiatric symptoms of any level that are due to factors other than his alcoholism, and (b) whether such symptoms may be attributable (in part or in whole) to either his active duty service or to his service-connected prostate cancer and erectile dysfunction.  

All opinions must be accompanied by an adequate reasons and bases.  Such reasons and bases may include, but are not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports.

If either examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  This is a complex case back from the Veteran's Court - the RO/AMC should carefully review if the actions requested have been undertaken.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




